Citation Nr: 0530263	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied reopening the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

In March 2005, after the record was certified to the Board, 
but within 90 days of the date the appellate record was 
transferred to the Board, the appellant made a motion 
requesting a video conference hearing at the Cleveland RO.  
In May 2005, the Board remanded this matter to the Agency of 
Original Jurisdiction to schedule a video conference hearing 
before a Veterans Law Judge.  The appellant, accompanied by 
his spouse, appeared before the undersigned Veterans Law 
Judge via video conference and delivered sworn testimony in 
September 2005.  On the day of the hearing, the veteran 
executed a release authorizing VA to disclose the record in 
the presence of a third party.  That document is associated 
with the C-file.  The veteran's claim is now ready for 
appellate review by the Board.

The Board observes that in June 2001, the veteran executed a 
VAF 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in favor of the Disabled American 
Veterans, in essence revoking the October 1998 appointment of 
Vietnam Veterans of America.  


FINDINGS OF FACT

1.  By an unappealed rating action in January 1999, the RO 
denied service connection for post-traumatic stress disorder.  

2.  Evidence received since the January 1999 final rating 
action includes evidence not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and when considered in conjunction with the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for post-traumatic 
stress disorder.

3.  Competent clinical evidence of record establishes that 
the veteran has post-traumatic stress disorder that is 
related to service. 


CONCLUSIONS OF LAW

1.  The unappealed January 1999 RO decision which denied 
entitlement to service connection for post-traumatic stress 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (a) (prior to August 29, 
2001).

3.  Post-traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by means of a September 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision 
in July 2003.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  It is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2001 letter informed 
the appellant that he could get the private medical evidence 
that would support his claim and send it to the AOJ.  In 
addition, that letter also informed the appellant that it was 
still his responsibility to support his claim with 
appropriate evidence.  By VA letter in December 2004, the RO 
informed the appellant that he had 90 days from the date of 
the letter to send additional evidence concerning his appeal 
to the Board.  By VA letter in August 2005, the RO informed 
the appellant that he should bring with him to the scheduled 
hearing any evidence he wished to offer in connection with 
his appeal.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and reports of post 
service treatment and examinations, VA and private.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The appellant accompanied by his spouse 
delivered sworn testimony in September 2005.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Hence, VA's duty to assist the veteran in the development of 
his claim has been satisfied.  

Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was denied by a January 1999 
rating action.  Notice of the determination, and his 
appellate rights, were issued that same month.  The veteran 
did not submit a notice of disagreement and the January 1999 
rating decision is final.  38 C.F.R. § 20.1103 (2005).  

For requests to reopen received prior to August 29, 2001, as 
in this case, "new and material evidence" means existing 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(a) (prior to August 29, 2001).

The evidence of record at the time of the January 1999 final 
rating decision included the veteran's service medical 
records, military personnel file, VA outpatient treatment 
records, and a VA examination report.  The service medical 
records show no complaints or findings relative to post-
traumatic stress disorder.  At the time of examination for 
separation from service, in September 1968, the veteran's 
psychiatric status was evaluated as normal.  None of the post 
service medical evidence of record at the time of the January 
1999 rating decision demonstrated that the veteran had a 
diagnosis of post-traumatic stress disorder.  

VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The Board notes that in the July 2003 rating 
action, the RO did not find that new and material evidence 
had been received to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.  

Nonetheless, a review of the newly submitted evidence reveals 
a July 2001 letter from B.D., Ph.D.; a September 2001 VA 
medical center discharge summary; a July 2002 report of VA 
psychological examination; and the transcript of testimony 
from the September 2005 video conference hearing.  At this 
juncture, the Board notes that the July 2001 letter from the 
veteran's treating psychologist at the VA medical center 
demonstrated the diagnoses of combat-related post-traumatic 
stress disorder and substance dependence.  The September 2001 
VA medical center discharge summary reveals Axis I diagnoses 
of post-traumatic stress disorder, opioid dependency in early 
remission, and nicotine dependency.  The VA psychologist in 
July 2002 reported that the veteran's post-traumatic stress 
disorder symptoms had increased since the cessation of 
substance abuse.  The Axis I diagnosis was post-traumatic 
stress disorder and substance abuse in remission.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence of record at the time 
of the January 1999 final rating action did not contain 
medical evidence indicating that the veteran experienced 
post-traumatic stress disorder.  In this case, the newly 
submitted VA medical evidence, not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration.  Entitlement to 
service connection requires evidence of a current disability.  
The VA diagnoses dated in July 2001 and July 2002 establish 
the current diagnosis of post-traumatic stress disorder and a 
link between the veteran's current diagnosis of post-
traumatic stress disorder and his military service.  This 
evidence is neither cumulative nor redundant of evidence 
previously considered by VA, and when considered with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Hence, the Board finds that new and material evidence has 
been received to reopen the claim of service connection for 
post- traumatic stress disorder.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  

De Novo Review

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Section 3.304(f) requires the following:  medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2005)).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In his claim, the veteran relates that he was exposed to fire 
fights and artillery fire when he was in Vietnam as a door 
gunner aboard a CH-47 helicopter.  He reports that he was a 
door gunner for 10 months, and transported soldiers into and 
out of combat landing zones.  He asserts that the landing 
zones were frequently under attack.  He states that he was 
fired upon by the enemy and returned fire often.  He does not 
recall how many enemy personnel he killed.  He reports that 
he continues to experience flashbacks from Vietnam since his 
discharge from service.  

While the veteran's service medical records do not show any 
treatment for or a diagnosis of a psychiatric disorder or 
PTSD, his service personnel records indicate that he served 
in the Republic of Vietnam during the Vietnam era.  His DD 
Form 214 reflects that his military occupational specialty 
was clerk typist.  However, a review of his military 
personnel file also indicates that the veteran's military 
occupational specialty was helicopter mechanic in January 
1968.  The DD Form 214 also indicates that the veteran was 
awarded the Air Medal.  Further, the veteran testified at the 
Board video conference hearing in September 2005 that he had 
been awarded 23 Air Medals for flight duty as a door gunner.  
(Transcript at page 5.)  

Close review of the evidence associated with the veteran's 
military service indicates that he underwent a flight 
physical in September 1967 while assigned to Co. B 228th AVN 
Bn, 1st CAV DIV.  He was examined and determined qualified 
for Flying Class III.  Page one of the military personnel 
file indicates that the veteran volunteered for airborne 
training; the date is unknown.  The military personnel file 
also indicates that the veteran was eligible for additional 
pay on September 27, 1967 as shown in Box # 5.  Box # 5 bears 
the notation "FLC".  In addition, the military personnel 
file shows that the veteran participated in the following 
campaigns: Vietnam Counter Offensive Phase II, Vietnam 
Counter Offensive Phase III, and the TET Counter Offensive.  
Last, on page four, Box # 42, Remarks, there is the following 
notation "SOR January 27, 1968 -- 47B."  According to the 
DD Form 214 of record, the month and year coincide with the 
veteran's increase in rank, SP5E5.  At that time, the 
veteran's military occupational specialty was 67U20, 
helicopter mechanic.  

As regards the veteran's service, the Board determines the 
evidence is such that any doubt regarding whether he engaged 
the enemy in combat as a member of an air crew must be 
resolved in favor of the veteran.  38 U.S.C.A. §§ 1154(b), 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).  

Now that the veteran's combat status has been established, 
the Board must determine whether the evidence demonstrates 
the required link necessary between the diagnosis of post-
traumatic stress disorder and the stressors reported by the 
veteran.  Considering the fact that the veteran engaged the 
enemy in combat, his lay testimony alone is sufficient to 
establish the occurrence of his reported stressors.  38 
C.F.R. § 3.304(d) (2005).  Further, the clinical evidence of 
record demonstrates both a current diagnosis of post-
traumatic stress disorder in accord with 38 C.F.R. § 4.125(a) 
and, a link, established by medical evidence, between current 
symptoms and the reported in-service stressors.  Not only do 
the treatment records from the Vet Center from June 1998 to 
November 1998 show post-traumatic stress disorder and 
concerns regarding employment, Vietnam, prison, and his 
substance use, but other treatment records from the 
Brecksville VA Medical Center show an admission for and 
diagnosis of post-traumatic stress disorder for the period 
from June 2001 through September 2001.  Moreover, the July 
2001 letter written by a VA physician reported that the 
veteran currently had combat-related post-traumatic stress 
disorder.  The letter also stated that the veteran was then 
admitted to an intensive, thirteen-week inpatient program 
designed for the treatment of veterans diagnosed with combat-
related post-traumatic stress disorder.  

After a chart review to include the veteran's stressor 
statements, the July 2002 report of VA psychological 
examination reflects Axis I diagnoses of post-traumatic 
stress disorder and substance abuse in remission.  The 
examiner opined that it was not possible to disentangle the 
factors of post-traumatic stress disorder, substance abuse, 
and antisocial behavior.  The Axis II diagnosis was 
antisocial personality traits - but not meeting DSM-IV 
diagnostic criteria.  The Axis III diagnosis was status post 
stroke.  The Axis IV diagnosis was severe - symptoms of post-
traumatic stress disorder.  The GAF score was 40.  

The Board acknowledges receipt of the May 2003 report of the 
228th Aviation Battalion unit history for 1967, the May 2003 
Operational Report - Lessons Learned 1st Logistical Command 
period ending April 30, 1968 and July 31, 1967, and the 
casualty report for service member W.W. dated May 2003 from 
the Center for Unit Records Research.  Notwithstanding the 
fact that the veteran was unable to recall the exact dates of 
certain events to more fully assist the Center for Unit 
Records Research in substantiating his stressors because of a 
recent stroke, the veteran's recollection of limited events 
with such detail to include his report of W.W. having been 
killed in action are credible when viewed together with his 
military personnel file.  The Board emphasizes that the 
veteran's report of events was not inconsistent with the unit 
history associated with the C-file.  Additionally, it is 
significant that one of the veteran's reported stressors was 
subsequently corroborated by evidence received from the 
Center for Unit Records Research in May 2003 -- the casualty 
report for service member W.W. in April 1967.  In this case, 
the veteran's lay testimony alone was sufficient to establish 
the occurrence of his reported stressors.  Cohen v. Brown, 10 
Vet. App. 128 (1997); 38 C.F.R. § 3.304(d) (2005).  

Indeed, it is apparent from a review of the July 2002 report 
of VA examination that the veteran's reported stressors were 
deemed credible by the VA examiner.  Hence, in this case and 
in the absence of clear and convincing evidence to the 
contrary, the Board determines that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  38 U.S.C.A. § 1154(b).  

The Board acknowledges that while a lay person can not 
comment on the etiology of a disease, he may comment on his 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran's spouse testified in September 2005 
that he had nightmares about Vietnam, that he was always 
reliving the events of Vietnam, and that she had to 
constantly remind him that she was not the enemy.  
(Transcript at pages 9 and 10.)  In this regard, the Board 
stresses that spouse's testimony further supports the medical 
finding that the post-traumatic stress disorder symptoms are 
related to the veteran's military service.  

In light of the foregoing evidence demonstrating that the 
veteran engaged the enemy in combat as a door gunner aboard a 
CH-47 helicopter during the Vietnam era, his reported 
stressor is deemed credible and any diagnoses of PTSD based 
on his report of his stressors, including the diagnosis made 
upon VA examination in July 2002, are sufficient upon which 
to base a grant of service connection for this disability.  
Hence, service connection for post-traumatic stress disorder 
is warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for post-traumatic stress 
disorder (PTSD).  

Service connection for post-traumatic stress disorder is 
granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


